Citation Nr: 1440627	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2013 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for bilateral hearing loss, which he claims is due to his military service.  The Veteran has exhibited a hearing loss for VA compensation purposes.  See VA audiologic examinations dated January 2010 and October 2012; see also 38 C.F.R § 3.385 (2013) (Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  With respect to in-service injury, the Veteran's DD-214 indicates that he served in the Republic of Vietnam under the military occupational specialty (MOS) of light weapons infantryman.  As indicated above, the Veteran is the recipient of the Combat Infantryman Badge.  Accordingly, acoustic trauma as a result of combat is conceded.

In June 2013, the Board remanded the hearing loss claim for a new VA examination to address the question of whether the currently diagnosed hearing loss disability had its onset in service or was otherwise traceable to the Veteran's military service.  In the Board's Remand, the examiner was directed to render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability is related to service.

Pursuant to the Remand, the Veteran was afforded a VA examination in October 2013.  The examiner concluded that "the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with little or no improvement in his admitted responses.  There was poor interest reliability.  Test results considered invalid and unreliable and therefore were not reported."  See VA examination dated October 2013.

The examiner determined that because the test results were invalid and unreliable, she was unable to determine the nature and etiology of hearing loss.  See VA examination dated October 2013.  Crucially, none of the questions raised by the June 2013 Board Remand, have yet been addressed by a VA examiner. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded so that this may be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's Benefit Administration (VBA) should refer the VA claims file to an audiologist with appropriate expertise, who has not previously examined the Veteran.  If deemed necessary by the examiner, an examination should be scheduled.  The examiner is requested to review the claims file in its entirety.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that bilateral hearing loss (diagnosed during VA audiologic examinations dated January 2010 and October 2012) had its onset in service or is otherwise related to the Veteran's military service, to include the conceded acoustic trauma.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



